COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Terence Nathaniel Tompkins v. The State of Texas

Appellate case number:     01-12-00592-CR

Trial court case number: 1337275

Trial court:               232nd District Court of Harris County

       On September 26, 2013, this Court ordered counsel for appellant to check with the Texas
Department of Criminal Justice offender search service and with the Harris County Sheriff’s
Office for assistance in locating appellant, or, at a minimum, to serve her Anders brief and
Motion to Withdraw at the last known address for appellant. Counsel contacted the Clerk of this
Court on December 2, 2013, over two months after our order, indicating her client was set to be
released from a detention facility on December 3, 2013, and seeking suggestions on how to
proceed.
        If counsel believes there is no merit to this appeal, Counsel for appellant is ORDERED
to file with the Clerk of this Court no later than 5:00 p.m. on Monday, December 9, 2013,
proof that she has (1) served on appellant her Anders brief and Motion to Withdraw and advised
appellant in writing of his right to file his own brief, or (2) discussed with appellant the contents
of her Anders brief, her Motion to Withdraw, and appellant’s right to file his own brief. Texas
Rule of Appellate Procedure 9.2(b), the mailbox rule, is suspended and does not apply to this
deadline.
       If appellant’s does not meet the deadline stated above, then this Court will issue a
show cause order for appellant’s counsel, Patricia Fortney Sedita, to appear and show
cause as to why she has not complied with this order.
       It is so ORDERED.

Judge’s signature: ___/s/ Harvey Brown
                   X Acting individually      Acting for the Court


Date: December 3, 2013